 



Exhibit 10.135



CLOSING CERTIFICATE
AND AGREEMENT
(LIVERMORE/PARCEL 6)
BETWEEN
LAM RESEARCH CORPORATION
(“LRC”)
AND
BNP PARIBAS LEASING CORPORATION
(“BNPPLC”)
December 18, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page     1   Representations, Covenants and
Acknowledgments of LRC Concerning the Property     2  
 
  (A)   Prior Inspections and Investigations Concerning the Property     2  
 
  (B)   Title     2  
 
  (C)   Title Insurance     2  
 
  (D)   Condition of the Property     2  
 
  (E)   Environmental Representations     3  
 
  (F)   Cooperation by LRC and its Affiliates     3  
 
  (G)   Compliance with Covenants and Laws     4  
 
                2   Representations and Covenants by LRC     4  
 
  (A)   Concerning LRC and the Operative Documents     4  
 
      (1)       Entity Status     4  
 
      (2)       Authority     4  
 
      (3)       Solvency     5  
 
      (4)       Financial Reports     5  
 
      (5)       Pending Legal Proceedings     5  
 
      (6)       No Default or Violation     5  
 
      (7)       Use of Proceeds     6  
 
      (8)       Enforceability     6  
 
      (9)       Pari Passu     6  
 
      (10)     Conduct of Business and Maintenance of Existence     6  
 
      (11)     Investment Company Act, etc.     6  
 
      (12)     Not a Foreign Person     7  
 
      (13)     ERISA     7  
 
      (14)     Compliance With Laws     7  
 
      (15)     Payment of Taxes Generally     7  
 
      (16)     Maintenance of Insurance Generally     8  
 
      (17)     Franchises, Licenses, etc.     8  
 
      (18)     Labor     8  
 
      (19)     Title to Properties Generally     8  
 
      (20)     Books and Records     9  
 
      (21)     Visitation, Inspection, Etc.     9  
 
  (B)   Further Assurances     9  
 
  (C)   OFAC     9  
 
  (D)   Financial Statements; Required Notices; Certificates     9  
 
  (E)   Delay Permitted as to the Delivery of Current Financial Statements    
11  
 
  (F)   U.S. Patriot Act     11  
 
  (G)   Omissions     12  
 
                3   Financial Covenants and Negative Covenants of LRC     12  
 
  (A)   Financial Covenant — Minimum Liquidity     12  
 
  (B)   Negative Covenants     12  
 
      (2)       Change in Nature of Business     12  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                              Page    
 
      (3)       Sales, Etc. of Assets     13  
 
      (4)       Multiemployer ERISA Plans     13  
 
      (5)       Prohibited ERISA Transaction     13  
 
                4   Limited Representations and Covenants of BNPPLC     13  
 
  (A)   Concerning Accounting Matters     13  
 
  (B)   Other Limited Representations     16  
 
      (1)       Entity Status     16  
 
      (2)       Authority     16  
 
      (3)       Solvency     16  
 
      (4)       Pending Legal Proceedings     17  
 
      (5)       No Default or Violation     17  
 
      (6)       Enforceability     17  
 
      (7)       Conduct of Business and Maintenance of Existence     17  
 
      (8)       Not a Foreign Person     17  
 
  (C)   No Implied Representations or Promises by BNPPLC     18  
 
                5   Usury Savings Provision     18  
 
                6   Obligations of LRC Under Other Operative Documents Not
Limited by this Agreement     19  
 
                7   Waiver of Jury Trial     19  

Exhibits and Schedules

      Exhibit A   Legal Description       Exhibit B   Permitted Encumbrances    
  Exhibit C   Quarterly Certificate       Exhibit D   Certificate to be Provided
by BNPPLC Re: Accounting

(ii)



--------------------------------------------------------------------------------



 



CLOSING CERTIFICATE AND AGREEMENT
(LIVERMORE/PARCEL 6)
     This CLOSING CERTIFICATE AND AGREEMENT (LIVERMORE/PARCEL 6) (this
“Agreement”), dated as of December 18, 2007 (the “Effective Date”), is made by
and between BNP PARIBAS LEASING CORPORATION (“BNPPLC”), a Delaware corporation,
and LAM RESEARCH CORPORATION (“LRC”), a Delaware corporation.
RECITALS
     Contemporaneously with the execution of this Agreement, BNPPLC and LRC are
executing a Common Definitions and Provisions Agreement (Livermore/Parcel 6)
dated as of the Effective Date (the "Common Definitions and Provisions
Agreement”), which by this reference is incorporated into and made a part of
this Agreement for all purposes. As used in this Agreement, capitalized terms
defined in the Common Definitions and Provisions Agreement and not otherwise
defined in this Agreement are intended to have the respective meanings assigned
to them in the Common Definitions and Provisions Agreement.
     Also contemporaneously with this Agreement, BNPPLC is acquiring the Land
described in Exhibit A and any existing Improvements on the Land pursuant to the
Existing Contract.
     Also contemporaneously with this Agreement, BNPPLC and LRC are executing a
Construction Agreement (Livermore/Parcel 6) dated as of the Effective Date
(the"Construction Agreement”) and a Lease Agreement (Livermore/Parcel 6) dated
as of the Effective Date (the “Lease”). Pursuant to the Construction Agreement,
BNPPLC is agreeing to provide funding for the construction of new Improvements.
When the term of the Lease commences, the Lease will cover the Land, which is
described in Exhibit A, and the other Property.
     Also contemporaneously with this Agreement, BNPPLC and LRC are executing a
Agreement Regarding Purchase and Remarketing Options (Livermore/Parcel 6) dated
as of the Effective Date (the “Purchase Agreement”), pursuant to which LRC may
purchase or arrange for the purchase of the Property and BNPPLC may collect a
Supplemental Payment from LRC sufficient to cover all or a substantial portion
of the Lease Balance not otherwise repaid to BNPPLC from the proceeds of any
sale of the Property.
     As a condition to BNPPLC’s acquisition of the Land and its execution of the
other Operative Documents, BNPPLC requires the representations and covenants of
LRC set out below.
AGREEMENTS

 



--------------------------------------------------------------------------------



 



     In consideration of the premises and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:
1 Representations, Covenants and Acknowledgments
of LRC Concerning the Property. To induce BNPPLC to purchase the Property from
the Prior Owner and to enter into this Agreement and the other Operative
Documents, LRC represents, covenants and acknowledges as follows:
     (A) Prior Inspections and Investigations Concerning the Property. LRC has
thoroughly inspected, investigated and evaluated the condition of and title to
the Property and Applicable Laws which will govern the construction, use and
operation of the Property required or permitted by the Operative Documents, as
necessary to make the representations concerning the Property set forth in this
Agreement and other Operative Documents.
     (B) Title. Because of the conveyance from the Prior Owner to BNPPLC
contemporaneously with the execution of this Agreement, good and indefeasible
title to the Land and Improvements is currently vested in BNPPLC, subject only
to the Permitted Encumbrances, the rights of LRC itself under the Operative
Documents and any Liens Removable by BNPPLC. LRC will not, without the prior
consent of BNPPLC, create, place or authorize, or through any act or failure to
act, acquiesce to or suffer the placing of, any deed of trust, mortgage or other
Lien, whether statutory, constitutional or contractual against or covering the
Property or any part thereof (other than Permitted Encumbrances and Liens
Removable by BNPPLC), regardless of whether the same are expressly or otherwise
subordinate to the Operative Documents or BNPPLC’s interest in the Property.
     (C) Title Insurance. Contemporaneously with the execution of this Agreement
LRC must provide to BNPPLC a title insurance policy or binder committing the
applicable title insurer to issue a title insurance policy covering Land,
without the payment of further premiums (as the case may be, the “Title Policy”)
in the amount of no less than $32,375,000, in form and substance satisfactory to
BNPPLC (including the endorsements which have been requested by BNPPLC), written
by one or more title insurance companies satisfactory to BNPPLC and insuring
BNPPLC’s fee estate in the Land and Improvements.
     (D) Condition of the Property. The Land described in Exhibit A is the same
as the land described in the Title Policy and as shown as Parcel 6 on the plat
included as part of the ALTA/ACSM Survey prepared by Kier & Wright, Civil
Engineers & Surveyors, Inc., dated September 17, 2007, Job No. A00522-13 (the
“Survey”), which survey was delivered to BNPPLC at the request of LRC. All
material improvements on the Land as of the Effective Date are as shown on the
Survey, and except as shown on the Survey there are no easements or
encroachments encumbering or affecting the Property. No part of the Land is
within a flood plain as designated by any governmental authority. The
Improvements are in good condition, free from latent or patent defects or
deficiencies that, either individually or in the aggregate, could materially and
adversely affect the use or occupancy of the Property as permitted by the Lease
or could reasonably be anticipated to cause injury or death to any person. When
the construction contemplated by the Construction Agreement is complete in
accordance with plans

 



--------------------------------------------------------------------------------



 



approved as described therein, the Property and use thereof permitted by the
Lease will comply in all material respects with all Applicable Laws, including
laws regarding access and use by disabled persons and local zoning ordinances.
Adequate provision has been made (or can be made at a cost that is reasonable in
connection with future development of the Land) for the Property to be served by
electric, gas, storm and sanitary sewers, sanitary water supply, telephone and
other utilities required for the use thereof. All streets, alleys and easements
necessary to serve the Property for the construction contemplated by the
Construction Agreement or uses permitted by the Lease have been completed and
are serviceable. No extraordinary circumstances (including any use of the Land
as a habitat for endangered species) exist that would materially and adversely
affect such construction or uses of the Property. The Improvements, when
constructed as contemplated in the Construction Agreement, will be useable for
their intended purpose without the need to obtain any additional easements,
rights-of-way or concessions from any third party or parties.
     (E) Environmental Representations. Except as otherwise disclosed in the
Environmental Report, to the knowledge of LRC: (i) no Hazardous Substances
Activities other than Permitted Hazardous Substance Uses have occurred prior to
the Effective Date; (ii) no owner or operator of the Property has reported or
been required to report any release of any Hazardous Substances on or from the
Property pursuant to any Environmental Law; and (iii) no owner or operator of
the Property has received from any federal, state or local governmental
authority any warning, citation, notice of violation or other communication
regarding a suspected or known release or discharge of Hazardous Substances on
or from the Property or regarding a suspected or known violation of
Environmental Laws concerning the Property. Further, LRC represents that, to its
knowledge, the Environmental Report taken as a whole is not misleading or
inaccurate in any material respect.
(As used in this and other provisions of the Operative Documents, “knowledge of
LRC”, “LRC’s knowledge” and words of like effect mean the present actual
knowledge of Roch LaBlanc and Jim Pasichuke, the current officers of LRC having
primary responsibility for the negotiation of the Operative Documents and for
the facilities which include the Property, respectively. As used in any future
certificate delivered by BNPPLC as required by this Agreement or any other
Operative Documents, “knowledge of LRC”, “LRC’s knowledge” and words of like
effect will mean the present actual knowledge of Roch LaBlanc and Jim Pasichuke,
or their successors, as the then current officers of LRC having primary
responsibility for the administration of the Operative Documents and for the
facilities which include the Property.)
     (F) Cooperation by LRC and its Affiliates.
     (1) After the Designated Sale Date, if neither LRC nor an Applicable
Purchaser has purchased BNPPLC’s interest in the Property pursuant to the
Purchase Agreement, and if a use of the Property by BNPPLC or any new
Improvements or any removal or
 
Closing Certificate and Agreement (Livermore/Parcel 6) — Page 3

 



--------------------------------------------------------------------------------



 



modification of Improvements proposed by BNPPLC would violate any Permitted
Encumbrance or Applicable Law unless LRC or any of its Affiliates, as an owner
of adjacent property or otherwise, gave its consent or approval thereto or
agreed to join in a modification of a Permitted Encumbrance, then LRC must give
and cause its Affiliates to give such consent or approval or join in such
modification.
     (2) After the Designated Sale Date, if neither LRC nor an Applicable
Purchaser has purchased BNPPLC’s interest in the Property on the Designated Sale
Date pursuant to the Purchase Agreement, and if any Permitted Encumbrance or
Applicable Law requires the consent or approval of LRC or any of its Affiliates
or of any other Person to an assignment of any interest in the Property by
BNPPLC or by any of its successors or assigns, LRC will without charge give and
cause its Affiliates to give such consent or approval and will cooperate in any
way reasonably requested by BNPPLC to assist BNPPLC to obtain such consent or
approval from the other Person.
     (3) LRC’s obligations under this subparagraph 1(F) will be binding upon any
successor or assign of LRC or its Affiliates with respect to the Land and other
properties encumbered or benefited by the Permitted Encumbrances, and such
obligations will survive any sale of the Property by BNPPLC, other than to LRC
or an Applicable Purchaser under the Purchase Agreement, for the benefit of
BNPPLC’s assignees.
     (G) Compliance with Covenants and Laws. The construction contemplated by
the Construction Agreement and use of the Property permitted by the Lease
comply, or will comply after LRC obtains readily available permits (either as
the construction manager under the Construction Agreement or as the tenant under
the Lease), in all material respects with all Applicable Laws. LRC has obtained
or can and will promptly obtain all utility, building, health and operating
permits required by any governmental authority or municipality having
jurisdiction over the Property for the construction contemplated in the
Construction Agreement and the use of the Property permitted by the Lease.
2 Representations and Covenants by LRC. LRC also represents and covenants to
BNPPLC as follows:
     (A) Concerning LRC and the Operative Documents.
     (1) Entity Status. LRC is a corporation duly incorporated, validly existing
and in good standing under the laws of Delaware, and LRC is duly qualified or
registered to do business in the State of California.
     (2) Authority. The Constituent Documents of LRC permit the execution,
delivery and performance of the Operative Documents by LRC, and all actions and
 
Closing Certificate and Agreement (Livermore/Parcel 6) — Page 4

 



--------------------------------------------------------------------------------



 



approvals necessary to bind LRC under the Operative Documents have been taken
and obtained. Without limiting the foregoing, the Operative Documents will be
binding upon LRC when signed on behalf of LRC by Roch LeBlanc, Treasurer of LRC.
LRC has all requisite power and all governmental certificates of authority,
licenses, permits and qualifications to carry on its business as now conducted
and contemplated to be conducted and to perform the Operative Documents.
     (3) Solvency. LRC is not “insolvent” on the Effective Date (that is, the
sum of LRC’s absolute and contingent liabilities — including the obligations of
LRC under the Operative Documents — does not exceed the fair market value of
LRC’s assets), and LRC has no outstanding liens, suits, garnishments or court
actions which could render LRC insolvent or bankrupt. LRC’s capital is adequate
for the businesses in which LRC is engaged and intends to be engaged. LRC has
not incurred (whether by the Operative Documents or otherwise), nor does LRC
intend to incur or believe that it will incur, debts which will be beyond its
ability to pay as such debts mature. No petition or answer has been filed by or,
to LRC’s knowledge, against LRC in bankruptcy or other legal proceedings that
seeks an assignment for the benefit of creditors, the appointment of a receiver,
trustee, custodian or liquidator with respect to LRC or any significant portion
of LRC’s property, a reorganization, arrangement, rearrangement, composition,
extension, liquidation or dissolution of LRC or similar relief under the federal
Bankruptcy Code or any state law.
     (4) Financial Reports. All reports, financial statements and other data
furnished by LRC to BNPPLC in connection with the agreements set forth in the
Operative Documents are true and correct in all material respects and do not
omit to state any fact or circumstance necessary to make the statements
contained therein not misleading. Except as described in subparagraph 2(E), no
material adverse change has occurred since the dates of such reports, statements
and other data in the financial condition of LRC.
     (5) Pending Legal Proceedings. No judicial or administrative
investigations, actions, suits or proceedings are pending or, to the knowledge
of LRC, threatened against or affecting LRC or any of its Subsidiaries by or
before any court or other Governmental Authority that have or could reasonably
be expected to have a Material Adverse Effect. Neither LRC nor any of its
Subsidiaries is in default with respect to any order, writ, injunction, decree
or demand of any court or other Governmental Authority in a manner that has or
could reasonably be expected to have a Material Adverse Effect.
     (6) No Default or Violation. The execution and performance by LRC of the
Operative Documents do not and will not contravene or result in a breach of or
default under any other material agreement to which LRC is a party or by which
LRC is bound
 
Closing Certificate and Agreement (Livermore/Parcel 6) — Page 5

 



--------------------------------------------------------------------------------



 



or which affects any assets of LRC. Such execution and performance by LRC do not
contravene in any material respect any law, order, decree, rule or regulation to
which LRC is subject. Further, such execution and performance by LRC will not
result in the creation or imposition of (or the obligation to create or impose)
any lien, charge or encumbrance on, or security interest in, the Property
pursuant to the provisions of any such other agreement.
     (7) Use of Proceeds. In no event will the funds from any Funding Advance be
used directly or indirectly for personal, family, household or agricultural
purposes or for the purpose, whether immediate, incidental or ultimate, of
purchasing, acquiring or carrying any “margin stock” or any “margin securities”
(as such terms are defined in Regulation U promulgated by the Board of Governors
of the Federal Reserve System) or to extend credit to others directly or
indirectly for the purpose of purchasing or carrying any such margin stock or
margin securities. LRC represents that LRC is not engaged principally, or as one
of LRC’s important activities, in the business of extending credit to others for
the purpose of purchasing or carrying such margin stock or margin securities.
     (8) Enforceability. The Operative Documents constitute the legal, valid and
binding obligations of LRC enforceable in accordance with their terms, subject
to the effect of bankruptcy, insolvency, reorganization, receivership and other
similar laws affecting the rights of creditors generally.
     (9) Pari Passu. The claims of BNPPLC against LRC under the Operative
Documents rank at least pari passu with the claims of all its other unsecured
creditors, except those whose claims are preferred solely by any laws of general
application having effect in relation to bankruptcy, insolvency, liquidation or
other similar events.
     (10) Conduct of Business and Maintenance of Existence. So long as any
obligations of LRC under the Operative Documents remain outstanding, LRC will
continue to engage in business of the same general type as now conducted by it
and will preserve, renew and keep in full force and effect its corporate
existence and its rights, privileges and franchises necessary or desirable in
the normal conduct of business.
     (11) Investment Company Act, etc. LRC is not and will not become, by reason
of the Operative Documents or any business or transactions in which it
participates voluntarily, (a) an “investment company” or a company “controlled”
by an “investment company” (as each of the quoted terms is defined or used in
the Investment Company Act of 1940, as amended), or (b) subject to regulation
under the Federal Power Act or any foreign, federal or local statute or
regulation limiting LRC’s ability to incur or guarantee indebtedness or
obligations, or to pledge its assets to secure indebtedness or obligations, as
contemplated by any of the Operative Documents.
 
Closing Certificate and Agreement (Livermore/Parcel 6) — Page 6

 



--------------------------------------------------------------------------------



 



     (12) Not a Foreign Person. LRC is not a “foreign person” within the meaning
of Sections 1445 and 7701 of the Code (i.e. LRC is not a non-resident alien,
foreign corporation, foreign partnership, foreign trust or foreign estate as
those terms are defined in the Code and regulations promulgated thereunder).
     (13) ERISA. LRC is not and will not become an “employee benefit plan” (as
defined in Section 3(3) of ERISA) which is subject to Title I of ERISA. The
assets of LRC do not and will not in the future constitute “plan assets” of one
or more such plans within the meaning of 29 C.F.R. Section 2510.3-101. LRC is
not and will not become a “governmental plan” within the meaning of
Section 3(32) of ERISA. Except as could not reasonably be expected to have a
Material Adverse Effect, transactions by or with LRC are not subject to state
statutes regulating investments of and fiduciary obligations with respect to
governmental plans. No ERISA Termination Event has occurred with respect to any
Plan, and LRC and its Subsidiaries are, to the knowledge of LRC, in compliance
with ERISA in all material respects. Neither LRC nor its Subsidiaries are
required to contribute to, or has any other absolute or contingent liability in
respect of, any Multiemployer Plan. As of the Effective Date no “accumulated
funding deficiency” (as defined in Section 412(a) of the Code) exists with
respect to any Plan, whether or not waived by the Secretary of the Treasury or
his delegate, and there are no Unfunded Benefit Liabilities with respect to any
Plan.
     (14) Compliance With Laws. LRC and its Subsidiaries comply and will comply
with all Applicable Laws (including environmental laws and ERISA and the rules
and regulations thereunder), except (i) when the failure to do so does not have
and could not reasonably be expected to have a Material Adverse Effect,
(ii) when the necessity of compliance is contested in good faith by appropriate
proceedings which do not have and could not reasonably be expected to have a
Material Adverse Effect, or (iii) as described in subparagraph 2(E) regarding
the late filing of Forms 10K and 10Q by LRC. Neither LRC nor its Subsidiaries
have received any notice asserting or describing a material failure on the part
of LRC or any Subsidiary to comply with Applicable Laws, other than failures
that have been fully rectified by LRC or the Subsidiary, as the case may be, in
a manner approved or accepted by Governmental Authorities responsible for the
enforcement of the Applicable Laws.
     (15) Payment of Taxes Generally. Except when the failure to do so does not
have and could not reasonably be expected to have a Material Adverse Effect
(taking into account any appropriate contest of taxes), LRC and its Subsidiaries
have filed and will file all tax declarations, reports and returns which are
required by (and in the form required by) Applicable Laws and have paid and will
pay all taxes or other charges shown to be due and payable on such declarations,
reports and returns and all
 
Closing Certificate and Agreement (Livermore/Parcel 6) — Page 7

 



--------------------------------------------------------------------------------



 



assessments made against it or its assets by any Governmental Authority; and no
liens have been filed or established by any Governmental Authority against LRC
or its assets or against any Subsidiary or its assets to secure the payment of
taxes or assessments that are past due or claimed to be past due.
     (16) Maintenance of Insurance Generally. Except when the failure to do so
does not have and could not reasonably be expected to have a Material Adverse
Effect, LRC and its Subsidiaries have maintained and will maintain insurance
with respect to its properties and businesses, with financially sound and
reputable insurers, having coverages against losses or damages of the kinds
customarily insured against by reputable companies in the same or similar
businesses, such insurance being the types, and in amounts no less than the
amounts, which are customary for such companies under similar circumstances.
     (17) Franchises, Licenses, etc. Except when the failure to do so does not
have and could not reasonably be expected to have a Material Adverse Effect, LRC
and its Subsidiaries have and comply with, and will have and will comply with,
all franchises, certificates, licenses, permits and other authorizations from
Governmental Authorities that are necessary for the ownership, maintenance and
operation of its properties and assets.
     (18) Labor. Neither LRC nor any of its Subsidiaries has experienced
strikes, labor disputes, slow downs or work stoppages due to labor disagreements
that currently have or could reasonably be expected to have a Material Adverse
Effect, and to the knowledge of LRC there are no such strikes, disputes, slow
downs or work stoppages threatened against it or against any Subsidiary. The
hours worked and payment made to employees of LRC and its Subsidiaries have not
been in violation in any material respect of the Fair Labor Standards Act or any
other Applicable Laws dealing with such matters. All material payments due on
account of wages or employee health and welfare insurance and other benefits
from LRC or from any Subsidiary have been paid or accrued as liabilities on its
books.
     (19) Title to Properties Generally. Except when the failure to do so does
not have and could not reasonably be expected to have a Material Adverse Effect,
LRC and its Subsidiaries have and will have and maintain good and indefeasible
fee simple title to or valid leasehold interests in all of its real property and
good title to or a valid leasehold interest in all of its other material assets,
as such properties and assets are reflected in the most recent financial
statements delivered to BNPPLC, other than properties or assets disposed of in
the ordinary course of business since such date.
     (20) Books and Records. LRC will keep proper books of record and account,
 
Closing Certificate and Agreement (Livermore/Parcel 6) — Page 8

 



--------------------------------------------------------------------------------



 



containing complete and accurate entries of all its financial and business
transactions.
     (21) Visitation, Inspection, Etc. LRC will permit any representative of
BNPPLC after reasonable notice (unless a Default has occurred and is continuing,
in which case no notice shall be required) during regular business hours to
visit and inspect any of LRC’s properties, and to examine and make abstracts
from any of its books and records and to discuss with any of its officers, and
with its independent public accountants, the affairs, finances and accounts of
LRC.
     (B) Further Assurances. LRC will, upon the request of BNPPLC, (i) execute,
acknowledge, deliver and record or file such further instruments and do such
further acts as may be reasonably necessary to carry out more effectively the
purposes of the Operative Documents and to subject to any of the Operative
Documents any property intended by the terms thereof to be covered thereby,
including specifically, but without limitation, any renewals, additions,
substitutions, replacements or appurtenances to the Property; (ii) execute,
acknowledge, deliver, procure and record or file any document or instrument
reasonably requested by BNPPLC to protect its rights in and to the Property
against the rights or interests of third persons; and (iii) provide such
certificates, documents, reports, information, affidavits and other instruments
and do such further acts as may be reasonably necessary to enable BNPPLC to
comply with the requirements or requests of any agency or authority having
jurisdiction over it.
     (C) OFAC. None of LRC or any subsidiary or affiliate of LRC: (i) is a
person named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control available at http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or
as otherwise published from time to time; or (ii) is (A) an agency of the
government of a country, (B) an organization controlled by a country, or (C) a
person resident in a country that is subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives more than 15% of its assets or
operating income from investments in or transactions with any such country,
agency, organization or person. Further, none of the proceeds from the Initial
Advance or any Construction Advance will be used to finance any operations,
investments or activities in, or make any payments to, any such country, agency,
organization, or person.
     (D) Financial Statements; Required Notices; Certificates. Except as
otherwise described in the next subparagraph, prior to and throughout the Term
of the Lease, LRC will deliver to BNPPLC:
     (1) as soon as available and in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of LRC, the
unaudited consolidated
 
Closing Certificate and Agreement (Livermore/Parcel 6) — Page 9

 



--------------------------------------------------------------------------------



 



balance sheet of LRC and its Subsidiaries as of the end of such quarter and
consolidated unaudited statements of income, stockholders’ equity and cash flow
of LRC and its Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, setting forth in
comparative form figures for the corresponding period in the preceding fiscal
year, in the case of such statements of income, stockholders’ equity and cash
flow, and figures for the preceding fiscal year in the case of such balance
sheet, all in reasonable detail, in accordance with GAAP, and certified in a
manner acceptable to BNPPLC by a Responsible Financial Officer of LRC (subject
to normal year-end adjustments);
     (2) as soon as available and in any event within 120 days after the end of
each fiscal year of LRC, the consolidated balance sheet of LRC and its
Subsidiaries as of the end of such fiscal year and consolidated statements of
income, stockholders’ equity and cash flow of LRC and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such fiscal year, setting forth in comparative form figures for the preceding
fiscal year, all in reasonable detail, in accordance with GAAP, and certified in
a manner acceptable to BNPPLC by independent public accountants of recognized
national standing reasonably acceptable to BNPPLC;
     (3) together with the financial statements furnished in accordance with
subparagraph 2(D)(1) or 2(D)(2), a certificate of a Responsible Financial
Officer of LRC in the form of certificate attached hereto as Exhibit C
(a) representing that no Event of Default or material Default by LRC has
occurred (or, if an Event of Default or material Default by LRC has occurred,
stating the nature thereof and the action which LRC has taken or proposes to
take to rectify it), and (b) confirming that LRC is complying with the financial
covenant set forth in subparagraph 3(A);
     (4) as soon as possible and in any event within five Business Days after
the occurrence of each Event of Default or material Default known to a
Responsible Financial Officer of LRC, a statement of LRC setting forth details
of such Event of Default or material Default and the action which LRC has taken
and proposes to take with respect thereto;
     (5) promptly after the sending or filing thereof, copies of all such
financial statements, proxy statements, notices and reports which LRC or any
Subsidiary sends to its public stockholders, and copies of all reports and
registration statements (without exhibits) which LRC or any Subsidiary files
with the Securities and Exchange Commission (or any governmental body or agency
succeeding to the functions of the Securities and Exchange Commission) or any
national securities exchange;
     (6) as soon as practicable and in any event within thirty days after a
 
Closing Certificate and Agreement (Livermore/Parcel 6) — Page 10

 



--------------------------------------------------------------------------------



 



Responsible Financial Officer of LRC knows or has reason to know that any ERISA
Termination Event with respect to any Plan has occurred, a statement of a
Responsible Financial Officer of LRC describing such ERISA Termination Event and
the action, if any, which LRC proposes to take with respect thereto;
     (7) upon request by BNPPLC, a statement in writing certifying that the
Operative Documents are unmodified and in full effect (or, if there have been
modifications, that the Operative Documents are in full effect as modified, and
setting forth such modifications) and either stating that (to the best knowledge
of LRC) no default exists under the Operative Documents or specifying each such
default; it being intended that any such statement by LRC may be relied upon by
any prospective purchaser or mortgagee of the Property or any Person who may
become a Participant; and
     (8) such other information respecting the condition or operations,
financial or otherwise, of LRC, of its Subsidiaries or of the Property as BNPPLC
or BNPPLC’s Parent or any Participant, through BNPPLC, may from time to time
reasonably request.
Reports and financial statements required to be delivered pursuant to paragraphs
(1), (2) and (5) of this subparagraph 2(D) will be deemed to have been delivered
on the date on which such reports, or reports containing such financial
statements, are posted and available for downloading (in a “PDF” or other
generally accepted electronic format) on LRC’s internet website at www.lamrc.com
or on the SEC’s internet website at www.sec.gov; provided, however, that after
being posted they remain available for downloading at the applicable website for
at least 90 days.
BNPPLC is authorized to deliver a copy of any information or certificate
delivered to it pursuant to this subparagraph 2(D) to any Participant and to any
regulatory body having jurisdiction over BNPPLC, BNPPLC’s Parent or any
Participant that requires or requests it.
     (E) Delay Permitted as to the Delivery of Current Financial Statements. So
long as LRC continues to defer the filing of financial statements to be included
its Forms 10K and 10Q with the SEC because of the current ongoing review by
LRC’s board of directors (as previously disclosed to BNPPLC), LRC may also defer
the delivery of those financial statements to BNPPLC and the Participants.
However, no such deferral will excuse LRC from delivering a timely quarterly
certificate in the form attached as Exhibit C.
     (F) U.S. Patriot Act. LRC acknowledges that BNPPLC, BNPPLC’s Parent or any
Participant may be required, pursuant to the USA Patriot Act (Title III of Pub.
L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), to obtain,
verify, record and disclose to law enforcement authorities information that
identifies the LRC, including the name and address of
 
Closing Certificate and Agreement (Livermore/Parcel 6) — Page 11

 



--------------------------------------------------------------------------------



 



LRC. LRC will provide to BNPPLC, BNPPLC’s Parent and Participants any such
information they may request pursuant to the Patriot Act, and LRC agrees that
BNPPLC, BNPPLC’s Parent and Participants may disclose such information to law
enforcement authorities if the authorities make a request or demand for
disclosure pursuant to the Patriot Act. LRC also acknowledges that, in such
event none of BNPPLC, BNPPLC’s Parent or the Participants may be required or
even permitted by the Patriot Act to notify LRC of the request or demand for
disclosure.
     (G) Omissions. None of LRC’s representations in the Operative Documents or
in any other document, certificate or written statement furnished to BNPPLC by
or on behalf of LRC contains any untrue statement of a material fact or omits a
material fact necessary in order to make the statements contained herein or
therein (when taken in their entireties) not misleading.
3 Financial Covenants and Negative Covenants of LRC. LRC represents and
covenants as follows:
     (A) Financial Covenant — Minimum Liquidity. Throughout the period from the
Effective Date to the Designated Sale Date, the sum (without duplication of any
item) of the unrestricted cash, unencumbered cash investments and unencumbered
marketable securities classified as short term or long term investments
according to GAAP of LRC and its Subsidiaries (determined on a consolidated
basis) will be no less than $300,000,000.
     (B) Negative Covenants. LRC will not, without the prior consent of BNPPLC
in each case, do or permit any of its material Subsidiaries to do any of the
following:
     (1) Merger and Consolidation. Merge into or consolidate with or into
another Person, except that, subject to any other applicable restrictions in the
Operative Documents (including restrictions against sales or transfers of the
Property):
     (a) any Subsidiary may merge or consolidate with any other Subsidiary, and
any Subsidiary may merge into LRC; and
     (b) LRC may merge or consolidate with any other corporation, if:
     1) LRC continues as the surviving corporation; and
     2) after giving effect to and immediately following such merger or
consolidation, no Default or Event of Default occurs or is continuing.
     (2) Change in Nature of Business. Make or do anything that would result in
a material change in the nature of the business of LRC and its Subsidiaries,
taken as whole,
 
Closing Certificate and Agreement (Livermore/Parcel 6) — Page 12

 



--------------------------------------------------------------------------------



 



as carried on at the Effective Date.
     (3) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of
substantially all or substantially all of its assets (in a single transaction or
series of related transactions), except that, subject to any other applicable
restrictions in the Operative Documents:
     (a) any Subsidiary may sell, lease, transfer or otherwise dispose of any of
its assets to LRC or to another Subsidiary; and
     (b) any Subsidiary may sell or otherwise dispose of all or substantially
all of its assets if after giving effect to the sale or other disposition, the
financial condition of LRC is equal to or better than LRC’s financial condition
immediately prior to the sale or other disposition and no Default or Event of
Default occurs or is continuing.
     (4) Multiemployer ERISA Plans. Incur any obligation to contribute to any
“multiemployer plan” as defined in Section 4001 of ERISA.
     (5) Prohibited ERISA Transaction. Enter into any transaction which would
cause any of the Operative Documents or any related documents executed or
accepted by BNPPLC (or any exercise of BNPPLC’s rights hereunder or thereunder)
to constitute a non-exempt prohibited transaction under ERISA.
4 Limited Representations and Covenants of BNPPLC
     (A) Concerning Accounting Matters.
     (1) To permit LRC to determine the appropriate accounting for LRC’s
relationship with BNPPLC under FASB Interpretation No. 46, Consolidation of
Variable Interest Entities (Revised December 2003) (“FIN 46R”), BNPPLC
represents that to the knowledge of BNPPLC the fair value of the Property and of
other properties, if any, leased to LRC by BNPPLC (collectively, whether one or
more, the “Properties Leased to LRC”) are, as of the Effective Date, less than
half of the total of the fair values of all assets of BNPPLC, excluding any
assets of BNPPLC held within a silo. Further, none of the Properties Leased to
LRC are, as of the Effective Date, held within a silo. Consistent with the
directions of LRC (based upon the current interpretation of FIN 46R by LRC and
its auditors), and for purposes of this representation only:

  •   “held within a silo” means, with respect to any asset or group of assets
leased by BNPPLC to a single lessee or group of affiliated lessees, that BNPPLC
has obtained funds in excess of 95% of the

 
Closing Certificate and Agreement (Livermore/Parcel 6) — Page 13

 



--------------------------------------------------------------------------------



 



fair value of the leased asset or group of assets to acquire or maintain its
investment in such asset or group of assets through non-recourse financing or
other contractual arrangements (such as targeted equity or bank participations),
the effect of which is to leave such asset or group of assets (or proceeds
thereof) as the only significant asset or assets of BNPPLC at risk for the
repayment of such funds;

  •   “fair value” means, with respect to any asset, the amount for which the
asset could be bought or sold in a current transaction negotiated at arms length
between willing parties (that is, other than in a forced or liquidation sale);  
  •   with respect to the Properties Leased to LRC (regardless of how BNPPLC
accounts for the leases of the Properties Leased to LRC), and with respect to
other assets that are subject to leases accounted for by BNPPLC as operating
leases pursuant to Financial Accounting Standards Board Statement 13 (“FAS 13”),
fair value is determined without regard to residual value guarantees,
remarketing agreements, non-recourse financings, purchase options or other
contractual arrangements, whether made by BNPPLC with LRC or with other parties,
that might otherwise impact the fair value of such assets;     •   with respect
to any assets, other than Properties Leased to LRC, that are subject to leases
accounted for by BNPPLC as leveraged leases pursuant to FAS 13, fair value is
determined on a gross basis prior to the application of leveraged lease
accounting, recognizing that equity investments made by BNPPLC in its assets
subject to leveraged lease accounting should be grossed up in applying this test
(however, equity investments made by BNPPLC through another legal entity should
not be so grossed up in applying this test);     •   with respect to any assets,
other than Properties Leased to LRC, that are subject to leases accounted for by
BNPPLC as direct financing leases pursuant to FAS 13, fair value is determined
as the sum of the fair values (considering current interest rates at which
similar loans would be made to borrowers with similar credit ratings and for the
same remaining maturities) of the corresponding finance lease receivables and
related unguaranteed

 
Closing Certificate and Agreement (Livermore/Parcel 6) — Page 14

 



--------------------------------------------------------------------------------



 



residual values.
     (2) BNPPLC also represents that BNPPLC’s Parent is, as of the Effective
Date, including BNPPLC as a consolidated subsidiary in the audited financial
statements issued by BNPPLC’s Parent. BNPPLC’s Parent is joining in the
execution of this Closing Certificate solely for the purpose of:

  •   affirming this representation regarding BNPPLC’s status as a consolidated
subsidiary of BNPPLC’s Parent; and     •   evidencing its agreement to join with
BNPPLC, if asked to do so, in executing any certificate required by the next
provision which confirms this representation; provided that the certificate
states that BNPPLC’s Parent is executing such certificate solely for the purpose
of affirming that this representation continues to be true; and, provided
further, that this representation continues to be true as of the date of such
certificate.

     (3) BNPPLC covenants that, no less often than once each calendar quarter
prior to the Designated Sale Date and otherwise as reasonably requested by LRC
from time to time with respect to any accounting period during which the Lease
is or was in effect, BNPPLC will provide to LRC confirmation of facts concerning
BNPPLC and its assets as necessary to permit LRC to determine the proper
accounting for the Lease (including updates of the facts set forth in clauses
(1) and (2) above); except that BNPPLC will not be required by this provision to
(w) provide any information that is not in the possession or control of BNPPLC
or its Affiliates, (x) disclose the specific terms and conditions of its leases
or other transactions with other parties or the names of such parties, (y) make
disclosures prohibited by any law applicable to BNPPLC or BNPPLC’s Parent, or
(z) disclose any other information that is protected from disclosure by
confidentiality provisions in favor of such other parties or would be protected
if their agreements with BNPPLC contained confidentiality provisions similar in
scope and substance to any confidentiality provisions set forth in the Operative
Documents for the benefit of LRC or its Affiliates. Without limiting the
foregoing, by delivery of a certificate in substantially the form attached
hereto as Exhibit D (signed by an officer of BNPPLC), BNPPLC will represent that
information provided by it pursuant to this clause is true and complete in all
material respects, but only to the knowledge of BNPPLC as of the date the
certificate is provided and subject to any exceptions or qualifications that
BNPPLC may include in the certificate as necessary to prevent any statement
therein from being inaccurate. BNPPLC will endeavor to provide such a
certificate promptly as from time to time reasonably requested by LRC. BNPPLC
will also endeavor in good faith to notify LRC at least thirty days in advance
of any change in circumstances that
 
Closing Certificate and Agreement (Livermore/Parcel 6) — Page 15

 



--------------------------------------------------------------------------------



 



would cause BNPPLC to no longer be able to make the representations set forth in
clauses (1) and (2) above, such as a divestiture by BNPPLC’s Parent of its
direct or indirect ownership interests in BNPPLC; but BNPPLC will not be liable
for any failure to provide such advance notice.
     (4) Although the representations required of BNPPLC by this subparagraph
are intended to cover facts, it is understood and agreed (consistent with
subparagraph 4(C) of the Lease) that BNPPLC has not made and will not make any
representation or warranty as to the proper accounting by LRC or its Affiliates
of the Lease or as to other accounting conclusions.
     (B) Other Limited Representations. BNPPLC represents that:
     (1) Entity Status. BNPPLC is a corporation duly incorporated , validly
existing and in good standing under the laws of Delaware.
     (2) Authority. The Constituent Documents of BNPPLC permit the execution,
delivery and performance of the Operative Documents by BNPPLC, and all actions
and approvals necessary to bind BNPPLC under the Operative Documents have been
taken and obtained. Without limiting the foregoing, the Operative Documents will
be binding upon BNPPLC when signed on behalf of BNPPLC by Lloyd G. Cox, Managing
Director of BNPPLC or by Barry Mendelsohn, Director of BNPPLC.
     (3) Solvency. BNPPLC is not “insolvent” on the Effective Date (that is, the
sum of BNPPLC’s absolute and contingent liabilities — including the obligations
of BNPPLC under the Operative Documents — does not exceed the fair market value
of BNPPLC’s assets), and BNPPLC has no outstanding liens, suits, garnishments or
court actions which could render BNPPLC insolvent or bankrupt. BNPPLC’s capital
is adequate for the businesses in which BNPPLC is engaged and intends to be
engaged. BNPPLC has not incurred (whether by the Operative Documents or
otherwise), nor does BNPPLC intend to incur or believe that it will incur, debts
which will be beyond its ability to pay as such debts mature. No petition or
answer has been filed by or, to BNPPLC’s knowledge, against BNPPLC in bankruptcy
or other legal proceedings that seeks an assignment for the benefit of
creditors, the appointment of a receiver, trustee, custodian or liquidator with
respect to BNPPLC or any significant portion of BNPPLC’s property, a
reorganization, arrangement, rearrangement, composition, extension, liquidation
or dissolution of BNPPLC or similar relief under the federal Bankruptcy Code or
any state law.
(As used in this provision and other provisions of the Operative Documents,
“knowledge of BNPPLC”, “BNPPLC’s knowledge” and words of like effect mean the
present actual
 
Closing Certificate and Agreement (Livermore/Parcel 6) — Page 16

 



--------------------------------------------------------------------------------



 



knowledge of Lloyd G. Cox and Barry Mendelsohn, the current officers of BNPPLC
having primary responsibility for the negotiation of the Operative Documents. As
used in any future certificate delivered by BNPPLC as required by this Agreement
or any other Operative Documents, “knowledge of BNPPLC”, “BNPPLC’s knowledge”
and words of like effect will mean the present actual knowledge of Lloyd G. Cox
and Barry Mendelsohn, or their successors, as the then current officers of
BNPPLC having primary responsibility for the administration of the Operative
Documents.)
     (4) Pending Legal Proceedings. No judicial or administrative
investigations, actions, suits or proceedings are pending or, to the knowledge
of BNPPLC, threatened against or affecting BNPPLC by or before any court or
other Governmental Authority. BNPPLC is not in default with respect to any
order, writ, injunction, decree or demand of any court or other Governmental
Authority in a manner that has or could reasonably be expected to have a
material adverse effect on BNPPLC or its ability to perform its obligations
under the Operative Documents.
     (5) No Default or Violation. The execution and performance by BNPPLC of the
Operative Documents do not and will not contravene or result in a breach of or
default under any other material agreement to which BNPPLC is a party or by
which BNPPLC is bound or which affects any assets of BNPPLC. Such execution and
performance by BNPPLC do not contravene in any material respect any law, order,
decree, rule or regulation to which BNPPLC is subject. Further, such execution
and performance by BNPPLC will not result in the creation or imposition of (or
the obligation to create or impose) any lien, charge or encumbrance on, or
security interest in, any property of BNPPLC pursuant to the provisions of any
such other agreement.
     (6) Enforceability. The Operative Documents constitute the legal, valid and
binding obligations of BNPPLC enforceable in accordance with their terms,
subject to the effect of bankruptcy, insolvency, reorganization, receivership
and other similar laws affecting the rights of creditors generally.
     (7) Conduct of Business and Maintenance of Existence. So long as any of the
Operative Documents remains in force, BNPPLC will continue to engage in business
of the same general type as now conducted by it and will preserve, renew and
keep in full force and effect its corporate existence and its rights, privileges
and franchises necessary or desirable in the normal conduct of business.
     (8) Not a Foreign Person. BNPPLC is not a “foreign person” within the
meaning of Sections 1445 and 7701 of the Code (i.e. BNPPLC is not a non-resident
alien, foreign corporation, foreign partnership, foreign trust or foreign estate
as those terms are defined in the Code and regulations promulgated thereunder).
 
Closing Certificate and Agreement (Livermore/Parcel 6) — Page 17

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, however or any other provision herein or in other
Operative Documents to the contrary, it is understood that LRC is not relying
upon BNPPLC for any evaluation of California or local Applicable Laws upon the
transactions contemplated in the Operative Documents, and BNPPLC makes no
representation and will not make any representation that conditions imposed by
zoning ordinances or other state or local Applicable Laws to the purchase,
ownership, lease or operation of the Property have been satisfied.
     (C) No Implied Representations or Promises by BNPPLC. LRC acknowledges and
agrees that neither BNPPLC nor its representatives or agents have made any
representations or promises with respect to the Property or the transactions
contemplated in the Operative Documents except as expressly set forth in the
Operative Documents, and no rights, easements or licenses are being acquired by
LRC from BNPPLC by implication or otherwise, except as expressly set forth in
the other Operative Documents.
5 Usury Savings Provision. Notwithstanding anything to the contrary in any of
the Operative Documents, BNPPLC does not intend to contract for, charge or
collect any amount of money from LRC that constitutes interest in excess of the
maximum nonusurious rate of interest, if any, allowed by applicable usury laws
(the “Maximum Rate”). BNPPLC and LRC agree that it is their intent in the
execution of the Lease, the Purchase Agreement and other Operative Documents to
contract in strict compliance with applicable usury laws, if any. In furtherance
thereof, BNPPLC and LRC stipulate and agree that none of the provisions of the
Lease, the Purchase Agreement or the other Operative Documents shall ever be
construed to create a contract requiring compensation for the use, forbearance
or detention of money at a rate in excess of the Maximum Rate, and the
provisions of this paragraph shall control over all other provisions of this
Agreement or other Operative Documents which may be in apparent conflict
herewith. All interest paid or agreed to be paid by LRC to BNPPLC shall, to the
extent permitted by applicable usury laws, be amortized, prorated, allocated,
and spread throughout the period that any principal upon which such interest
accrues is expected to be outstanding (including without limitation any renewal
or extension of the term of the Lease) so that the amount of interest included
in such payments does not exceed the maximum nonusurious amount permitted by
applicable usury laws. If the Designated Sale Date is accelerated and as a
result thereof amounts paid by LRC to BNPPLC as interest are determined to
exceed the interest that would have accrued at the Maximum Rate for the period
prior to the Designated Sale Date, then BNPPLC shall, at its option, either
refund to LRC the amount of such excess or credit such excess as a Qualified
Prepayment (and thus reduce the Lease Balance and other amounts, the
determination of which depend upon Qualified Prepayments credited to LRC) and
thereby shall render inapplicable any and all penalties of any kind provided by
applicable usury laws as a result of such excess interest. If BNPPLC receives
money (or anything else) that is determined to constitute interest and that
would, but for this provision, increase the effective interest rate
 
Closing Certificate and Agreement (Livermore/Parcel 6) — Page 18

 



--------------------------------------------------------------------------------



 



received by BNPPLC under or in connection with the Operative Documents to a rate
in excess of the Maximum Rate, then the amount determined to constitute interest
in excess of the maximum nonusurious interest shall, immediately following such
determination, be returned to LRC or be credited as a Qualified Prepayment, in
which event any and all penalties of any kind under applicable usury law shall
be inapplicable. If BNPPLC does not actually receive, but shall contract for,
request or demand, a payment of money (or anything else) which is determined to
constitute interest and to increase the effective interest rate contracted for
or charged to a rate in excess of the Maximum Rate, BNPPLC shall be entitled,
following such determination, to waive or rescind the contractual claim, request
or demand for the amount determined to exceed the Maximum Rate, in which event
any and all penalties of any kind under applicable usury law shall be
inapplicable. If at any time LRC should have reason to believe that the
transactions evidenced by the Operative Documents are in fact usurious, LRC
shall promptly give BNPPLC notice of such condition, after which BNPPLC shall
have ninety days in which to make appropriate refund or other adjustment in
order to correct such condition if it in fact exists.
6 Obligations of LRC Under Other Operative Documents Not Limited by this
Agreement. Except as provided above in Paragraph 5, nothing contained in this
Agreement will limit, modify or otherwise affect any of LRC’s obligations under
the other Operative Documents. Subject to Paragraph 5, those obligations are
intended to be separate, independent and in addition to, and not in lieu of,
those established by this Agreement.
7 Waiver of Jury Trial. Each of the parties hereto hereby waives its right to a
jury trial of any claim or cause of action based upon or arising out of this
Agreement, the other Operative Documents or any of the transactions contemplated
hereby or thereby, including contract claims, tort claims, breach of duty
claims, and all other common law or statutory claims (collectively, the
“Claims”). If and to the extent that the foregoing waiver of the right to a jury
trial is unenforceable for any reason in such forum, each of the parties hereto
hereby consents to the adjudication of all Claims pursuant to judicial reference
as provided in California Code of Civil Procedure Section 638, and the judicial
referee shall be empowered to hear and determine all issues in such reference,
whether fact or law. Each of the parties hereto represents that each has
reviewed this waiver and consent and each knowingly and voluntarily waives its
jury trial rights and consents to judicial reference following consultation with
legal counsel on such matters. In the event of litigation, a copy of this
Agreement may be filed as a written consent to a trial by the court or to
judicial reference under California Code of Civil Procedure Section 638 as
provided herein.
[The signature pages follow.]
 
Closing Certificate and Agreement (Livermore/Parcel 6) — Page 19

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Closing Certificate and Agreement
(Livermore/Parcel 6) is executed to be effective as of December 18, 2007.

            BNP PARIBAS LEASING CORPORATION, a
Delaware corporation
      By:   /s/ Barry Mendelsohn        Barry Mendelsohn, Director             

 
Closing Certificate and Agreement (Livermore/Parcel 6) — Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages for Closing Certificate and Agreement
(Livermore/Parcel 6) dated as of December 18, 2007]

            LAM RESEARCH CORPORATION, a
Delaware corporation         By:   /s/ Roch LeBlanc        Roch LeBlanc,
Treasurer             

 
Closing Certificate and Agreement (Livermore/Parcel 6) — Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages for Closing Certificate and Agreement
(Livermore/Parcel 6) dated as of December 18, 2007]
The undersigned, BNP Paribas, joins in the execution of this Agreement solely
for the purposes stated in subparagraph 4(A), which concerns the status of
BNPPLC as a consolidated subsidiary of BNP Paribas.

            BNP PARIBAS, a bank organized and existing under the laws of France
      By:   /s/ Barry Mendelsohn        Barry Mendelsohn, Director             

 
Closing Certificate and Agreement (Livermore/Parcel 6) — Signature Page

 



--------------------------------------------------------------------------------



 



Exhibit A
Legal Description
PARCEL 6, AS SAID PARCEL IS SHOWN ON THE PARCEL MAP 7341 FILED IN BOOK 268 OF
PARCEL MAPS AT PAGE 85, ALAMEDA COUNTY RECORDS.
A.P.N. 903-0010-017


 



--------------------------------------------------------------------------------



 



Exhibit B
Permitted Encumbrances
     1. The lien of supplemental taxes, if any, assessed pursuant to Chapter 3.5
commencing with Section 75 of the California Revenue and Taxation Code.
     2. THE LAND LIES WITHIN THE BOUNDARIES OF PENDING ASSESSMENT DISTRICT NO.
LL-821, AS DISCLOSED BY AN ASSESSMENT DISTRICT MAP FILED JANUARY 6, 2003 IN BOOK
15, PAGE 69 OF MAPS OF ASSESSMENT AND COMMUNITY FACILITIES DISTRICTS, RECORDED
JANUARY 6, 2003 AS INSTRUMENT NO. 2003-006161 OF OFFICIAL RECORDS.
     3. A waiver of any claims for damages by reason of the location,
construction, landscaping or maintenance of a contiguous freeway, highway,
roadway or transit facility as contained in the document recorded DECEMBER 17,
1948 as INSTRUMENT NO. AC95021 IN BOOK 5682, PAGE 186 of Official Records.
     4. An offer of dedication for PUBLIC STORM DRAIN and incidental purposes,
recorded NOVEMBER 23, 1998 as INSTRUMENT NO. 98-411265 of Official Records.
To:                    CITY OF LIVERMORE, A MUNICIPAL CORPORATION
     5. The terms and provisions contained in the document entitled “DEVELOPMENT
AGREEMENT NO. 114-97, CAYETANO CORPORATE CAMPUS” recorded APRIL 2, 1999 as
INSTRUMENT NO. 99- 140252 of Official Records.
Document(s) declaring modifications thereof recorded DECEMBER 20, 1999 as
INSTRUMENT NO. 99-449348 of Official Records.
Document(s) declaring modifications thereof recorded SEPTEMBER 25, 2000 as
INSTRUMENT NO. 2000-289230 of Official Records.
Document(s) declaring modifications thereof recorded OCTOBER 30, 2003 as
INSTRUMENT NO. 2003-649388 of Official Records.
Document(s) declaring modifications thereof recorded OCTOBER 18, 2005 as
INSTRUMENT NO. 2005-449011 of Official Records.
In connection therewith all obligations under the Development Agreement have
been satisfied with the exception of an ongoing obligation under Section 6.4 of
DA 114-97 to contribute to a program to provide bus passes to employees of users
of a property up to $500 per month as reiterated in a letter dated October 18,
2007 from the Community Development Director of the City of Livermore.

 



--------------------------------------------------------------------------------



 



     6. An easement for PUBLIC UTILITIES and incidental purposes, as dedicated
in that certain “Irrevocable Offer of Dedication” recorded SEPTEMBER 10, 1999 as
INSTRUMENT NO. 99- 347151 of Official Records.

     
In Favor of:
  THE CITY OF LIVERMORE, A MUNICIPAL CORPORATION
 
   
Affects:
  A PORTION SAID EASEMENT WAS ACCEPTED BY THE CITY OF LIVERMORE BY “ACCEPTANCE
OF IRREVOCABLE OFFER OF DEDICATION” RECORDED FEBRUARY 3, 2003 AS INSTRUMENT NO.
2003-062803 OF OFFICIAL RECORDS.

     7. An easement for SLOPE and incidental purposes, recorded as dedicated in
that certain “Irrevocable Offer of Dedication” recorded SEPTEMBER 10, 1999 as
INSTRUMENT NO. 99- 347152 of Official Records.

     
In Favor of:
  THE CITY OF LIVERMORE, A MUNICIPAL CORPORATION
 
   
Affects:
  A WESTERLY PORTION SAID EASEMENT WAS ACCEPTED BY THE CITY OF LIVERMORE BY
“ACCEPTANCE OF IRREVOCABLE OFFER OF DEDICATION” RECORDED FEBRUARY 3, 2003 AS
INSTRUMENT NO. 2003-062802 OF OFFICIAL RECORDS.

     8. The terms, provisions and easement(s) contained in the document entitled
“DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS REGARDING NO BUILD
EASEMENT AREAS” recorded MAY 16, 2001 as INSTRUMENT NO. 2001-166795 of Official
Records.
A DOCUMENT ENTITLED .AMENDMENT TO AND PARTIAL TERMINATION OF DECLARATION OF
COVENANTS, CONDITIONS AND RESTRICTIONS REGARDING NO BUILD EASEMENT AREAS.
RECORDED NOVEMBER 08, 2007 AS INSTRUMENT NO. 2007-390199 OF OFFICIAL RECORDS.
     9. Covenants, conditions, restrictions and easements in the document
recorded JANUARY 10, 2002 as INSTRUMENT NO. 2002-017395 of Official Records,
which provide that a violation thereof shall not defeat or render invalid the
lien of any first mortgage or deed of trust made in good faith and for value,
but deleting any covenant, condition or restriction indicating a preference,
limitation or discrimination based on race, color, religion, sex, handicap,
familial status, national origin, sexual orientation, marital status, ancestry,
source of income or disability, to the extent such covenants, conditions or
restrictions violate Title 42, Section 3604(c), of the United States Codes or
Section 12955 of the California Government Code. Lawful restrictions under state
and federal law on the age of occupants in senior housing or housing for older
persons shall not be construed as restrictions based on familial status. CONSENT
TO THE DECLARATION OF COVENANTS, CONDITIONS AND

 



--------------------------------------------------------------------------------



 



RESTRICTIONS FOR SHEA CENTER LIVERMORE, EXECUTED BY KLA-TENCOR CORPORATION, A
DELAWARE CORPORATION, RECORDED JANUARY 10, 2002 AS INSTRUMENT NO. 2002-017396 OF
OFFICIAL RECORDS.
NOTE: This title encumbrance is subject to and limited by the terms and
provisions contained in the document entitled “Memorandum of Agreement” which is
being executed by BNPPLC and others contemporaneously with BNPPLC’s acquisition
of the Property from the Prior Owner and recorded in the Official Records.
     10. An easement shown or dedicated on the map filed or recorded JANUARY 6,
2003 in BOOK 268, PAGES 85 THROUGH 88 of MAPS

     
For:
  PUBLIC UTILITIES and incidental purposes.
Affects:
  AS SHOWN ON SAID MAP)

     11. An easement shown or dedicated on the map filed or recorded JANUARY 6,
2003 in BOOK 268, PAGES 85 THROUGH 88 of MAPS

     
For:
  PUBLIC UTILITIES AND SIDEWALK and incidental purposes.

     12. An easement shown or dedicated on the map filed or recorded JANUARY 6,
2003 in BOOK 268, PAGES 85 THROUGH 88 of MAPS

     
For:
  PRIVATE LANDSCAPE and incidental purposes.

     13. Abutter=s rights of ingress and egress to or from PORTIONS OF COLLIER
CANYON ROAD, PORTOLA AVENUE AND GATEWAY AVENUE have been dedicated or
relinquished on the filed Map.
     14. An easement for FLIGHT AND PASSAGE OF AIRCRAFT and incidental purposes,
recorded JANUARY 6, 2003 as INSTRUMENT NO. 2003-006165 of Official Records.

     
In Favor of:
  THE CITY OF LIVERMORE, A MUNICIPAL CORPORATION
Affects:
  A PORTION OF THE LAND

 
Exhibit B to Closing Certificate and Agreement (Livermore/Parcel 6) — Page 3

 



--------------------------------------------------------------------------------



 



Exhibit C
Quarterly Certificate
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
Gentlemen:
     This Certificate is furnished pursuant to subparagraph 2(D)(3) of the
Closing Certificate and Agreement (Livermore/Parcel 6) dated as of December 18,
2007 between Lam Research Corporation and BNP Paribas Leasing Corporation (as
amended, the “Closing Certificate”). Terms defined in the Closing Certificate
and used but not otherwise defined in this Certificate are intended to have the
respective meanings ascribed to them in the Closing Certificate.
     The undersigned, being a Responsible Financial Officer of Lam Research
Corporation, represents and certifies the following to BNP Paribas Leasing
Corporation:
     (a) No Event of Default or material Default by LRC has occurred except as
follows:
[If an Event of Default or material Default by LRC has occurred, insert a
description of the nature thereof and the action which LRC has taken or proposes
to take to rectify it; otherwise, insert the word “none”.]
     (b) The unrestricted cash, unencumbered cash investments and unencumbered
marketable securities classified as short term or long term investments
according to GAAP of LRC and its Subsidiaries (determined on a consolidated
basis) are no less than $300,000,000, as required by subparagraph 3(A) of the
Closing Certificate.
     Executed this ______ day of ______, 20___.
[INSERT SIGNATURE BLOCK FOR A
RESPONSIBLE FINANCIAL OFFICER]

 



--------------------------------------------------------------------------------



 



Exhibit D
Certificate of BNPPLC Re: Accounting
Lam Research Corporation
4300 Cushing Parkway
Fremont, California 94538
Attention: Roch LeBlanc, Treasurer
Gentlemen:
     This certificate is furnished pursuant to subparagraph 4(A) of the Closing
Certificate and Agreement (Livermore/Parcel 6) dated as of December 18, 2007
between BNP Paribas Leasing Corporation and Lam Research Corporation (as
amended, the “Closing Certificate”). Terms defined in the Closing Certificate
and used but not otherwise defined in this certificate are intended to have the
respective meanings ascribed to them in the Closing Certificate.
     BNP Paribas Leasing Corporation (“BNPPLC”) certifies that the following are
true and complete in all material respects, but only to the knowledge of BNPPLC
as of the date hereof:
     (A) The facts disclosed in any financial statements or other documents
listed in the Annex attached to this certificate were (as of their respective
dates) true and complete in all material respects. Copies of such statements or
other documents were provided by or behalf of BNPPLC to LRC prior to the date
hereof to permit LRC to determine the appropriate accounting for LRC’s
relationship with BNPPLC under FASB Interpretation No. 46, Consolidation of
Variable Interest Entities (Revised December 2003).
     (B) The fair value of the Property and of other properties, if any, leased
to LRC by BNPPLC (collectively, whether one or more, the “Properties Leased to
LRC”) are, as of the date hereof, less than half of the total of the fair values
of all assets of BNPPLC, excluding any assets of BNPPLC which are held within a
silo. Further, none of the Properties Leased to LRC are, as of the date hereof,
held within a silo.
     Although the representations required of BNPPLC by this certificate are
intended to cover facts, it is understood and agreed (consistent with
subparagraph 4(C) of the Lease) that BNPPLC has not made and will not make any
representation or warranty as to the proper accounting by LRC or its Affiliates
of the Lease or other Operative Documents or as to other accounting conclusions.
     Executed this ______ day of ______, 20___.

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS LEASING CORPORATION, a
Delaware corporation
      By:           Lloyd G. Cox, Managing Director             

 
Exhibit D to Closing Certificate and Agreement (Livermore/Parcel 6) — Page 2

 